The Court
held that the bid of Uhler was entitled to be considered, notwithstanding is was not accompanied by the. bonds therein referred to. It was of opinion that Uhler, being the most favorable bidder, his bid should have been accepted upon the express provision of the statute, and that the Treasurer had no authority to impose upon bidders conditions of the character here attempted, whereby it might occur that a bid the most favorable to the public, and made in conformity to the actual requirements of statute, would, nevertheless, be rejected, because of non-compliance with some condition imposed by the ministerial officer to whom the duty of merely advertising for bids was committed by the statute. The Court was of opinion that the power to impose the condition here attempted was not to be implied from the duty to advertise, because the condition imposed by the officer was not only not necessary to the exercise of his authority, but wholly foreign to it.
The judgment was affirmed.